IN THE COMMONWEALTH COURT OF PENNSYLVANIA


PetSmart, Inc. through Indemnity         :
Insurance Company of North America and   :
Sedgwick Claims Management               :
Services, Inc.,                          :
                         Petitioners     :
                                         :
                 v.                      :
                                         :
Workers’ Compensation Appeal             :
Board (Sauter),                          :   No. 85 C.D. 2019
                      Respondent         :


                              ORDER

           AND NOW, this 30th day of October, 2019 it is ORDERED that
the above-captioned opinion filed August 15, 2019, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.


                                   ___________________________
                                   ANNE E. COVEY, Judge